October 13, 2010 VIA FACSIMILE AND EDGAR United States Securities & Exchange Commission Division of Corporate Finance Mail Stop 7010 treet, N.E. Washington, DC20549 Attn:Jay Williamson Via Facsimile and EDGAR RE:Healthy Fast Food, Inc. Registration Statement Form S-1, File Number 333-164096 Ladies and Gentlemen: Pursuant to Rule 461 of the Securities Act of 1933, as amended, the undersigned hereby requests acceleration of the effective date of the above referenced registration statement to Wednesday, October 13th, 2010 4:15 p.m. Eastern Time or as soon thereafter as is practicable. Sincerely, Paulson Investment Company, Inc. /s/ Trent D. Davis Trent D. Davis Chief Executive Officer 811 S.W. Naito ParkwayŸSuite 200ŸPortland, Oregon 97204Ÿ(503) 243-6000 Member NASD & SIPC
